Title: To George Washington from William Moultrie, 6 April 1784
From: Moultrie, William
To: Washington, George



Sir
Charleston South Carolina April 6th 1784

By comparing the date of the Letter with which you honored me as Senior officer in the state of South Carolina, with the Period of Colonel Morris’s arrival at Philadelphia it appears that the Dispatches from the Society of the Cincinnati of this State, with which he was charged came unfortunately too late to anticipate your Excellencys Enquiry concerning the Measures taken to Establish the society in South Carolina.
The Dispatches alluded to have I hope removed every Degree of uncertainty on this Head, and I take the Liberty of enclosing herewith the proceedings of this Society from its formation to the last meeting.
I have also to acknowledge the receipt of Your Excellency’s circular letter of the 1st of January last, and in conformity

thereto, The Delegates to represent this Society in the General Society are required to appear in the City of Philadelphia on the first Monday in May next—for which purpose Lieut. Colo. Washington has already sett out, and Colo. White will shortly follow—Lieut. Colo. Morris & Captn Turner, I am in hopes are in Philadelphia  therefore persuade myself that the Society of this State will be fully represented on the Meeting of the General society. I have the Honor to be with the greatest respect and Esteem Your Excellency’s Obt servt

Willm Moultrie

